                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


DONALD J. TRUMP,

       Plaintiff,

       v.                                                   Case No. 20-CV-1785-BHL

WISCONSIN ELECTIONS COMMISSION, et al.

       Defendants.


                                 NOTICE OF APPEARANCE


       PLEASE TAKE NOTICE that Margaret C. Daun, Milwaukee County Corporation

Counsel, hereby appears as counsel on behalf of Defendants, George L. Christenson and Julietta

Henry, in the above-captioned matter, and requests that copies of all further pleadings, papers and

other matters herein be served upon her at the Milwaukee County Office of Corporation Counsel,

901 North Ninth Street, Room 303, Milwaukee, Wisconsin 53233.

       Dated at Milwaukee, Wisconsin this 4th day of December, 2020.



                                      By:    s/ Margaret C. Daun
                                             MARGARET C. DAUN
                                             Corporation Counsel
                                             State Bar No. 1041181
                                             Attorney for Defendants, George L. Christenson
                                             and Julietta Henry

P.O. Mailing Address:
Milwaukee County Office of Corporation Counsel
901 North Ninth Street, Room 303
Milwaukee, WI 53233
Telephone:    (414) 278-4315
Facsimile:    (414) 223-1249
Email: margaret.daun@milwaukeecountywi.gov

                                                1

            Case 2:20-cv-01785-BHL Filed 12/04/20 Page 1 of 1 Document 44
